Per Curiam.

The issues in this negligence action were left to the jury on instructions to the effect that section 241 of the Labor Law had been violated, that the plaintiff was not guilty of contributory negligence as matter of law, and that the jury should consider whether the violation of the statute was the proximate cause of the accident.
The violation of section 241 of the Labor Law relied on was defendant’s failure to plank over the floor beams on the ground floor of a building under construction. Plaintiff while working on this floor fell from a single plank on which he was standing through the uncovered space into the cellar. The finding of the jury that the violation of the statute under the circumstances existing in this case was not the proximate cause of the accident was clearly against the weight of the evidence.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Martin, P. J., Townley and Cohn, JJ., concur; Dore, J., concurs in result; Glennon, J., dissents and votes to affirm.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.